Citation Nr: 1452785	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  14-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for left ear hearing loss disability.

3. Entitlement to service connection for a left ear disability, claimed as left ear drum damage.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

With respect to the Veteran's claims regarding his left ear, in October 2012, subsequent to the initial adjudication of the Veteran's claims for hearing impairment and ear trouble in July 1947 and June 1948, respectively, the Veteran submitted a copy of a service treatment record which was not previously associated with the evidentiary record.  This service treatment record appears to be the third page of a physical examination report which documents scarring of the left tympanum, as well as a normal hearing examination.  This page is not included in the copies of service treatment records in VBMS that are noted to have been received in April 1946.  

Under 38 C.F.R. § 3.156(c)(1) (2014), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim...Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease...."  The Board finds that the service treatment record recently associated with the Veteran's evidentiary file is clearly relevant and of probative value to the Veteran's claims regarding his left ear, as it demonstrates in-service findings of damage to the left ear drum.  The Board will therefore reconsider the Veteran's claims for left ear hearing loss disability and a left ear disability, claimed as left ear drum damage, and is characterizing the issues on appeal as to entitlement to service connection, pursuant to 38 C.F.R. § 3.156(c).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  Other documents contained on Virtual VA are duplicative of the evidence of record.

This is a paperless file located on the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left ear hearing loss disability, and entitlement to service connection for a left ear disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is more likely than not that the Veteran has posttraumatic stress disorder (PTSD) related to his experiences during active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

First, the Veteran's treatment records from the Temple Mental Health Center show that in July 2014, PTSD was diagnosed.

The Board finds there is medical evidence of record establishing a link between the Veteran's current PTSD symptoms and his in-service stressors.  Upon VA examination in May 2012, the VA psychologist noted the Veteran's combat service at Iwo Jima during World War II, his reports that he witnessed the death of fellow soldiers, that he would have nightmares specific to combat stressors, and that he would "think about the boys who died in Iwo Jima."  She also noted the Veteran's report that there were nights during his combat service where he did not think he was going to live.  Although the May 2012 VA examiner opined that the Veteran did not "appear to meet the [full] criteria for PTSD" at that time, she did state that the Veteran's reported stressor was adequate to support a diagnosis of PTSD.

Finally, the Board concedes the Veteran's claimed in-service stressor pursuant to 38 C.F.R. § 3.304(f)(2).  The Veteran's service personnel records confirm the Veteran engaged in combat at Iwo Jima during World War II.  See Expeditions, Engagements, Distinguished Service ("...[P]articipated in the assault and capture of Iwo Jima, Volcano Islands....").

As there is a clinical diagnosis of PTSD of record, the May 2012 VA examiner related the Veteran's claimed PTSD symptoms to his combat service stressors, and the Veteran's combat stressors during World War II have been conceded, the Board finds that it is more likely than not that the Veteran has PTSD related to his combat service stressors.

Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Service connection for PTSD is granted.


REMAND

The original service treatment records currently associated with the evidentiary record were requested in connection with the Veteran's original 1946 claim for service connection.  As noted above, in October 2012 the Veteran submitted copies of some of his service treatment records, which included records which were not previously associated with his VA file.  On remand, the AOJ should make appropriate efforts to obtain any and all outstanding service treatment records, to include asking the Veteran for assistance.

At his October 2014 hearing before the Board, the Veteran testified the he has received private treatment in relation to his hearing loss and left ear disability, and that he now receives VA treatment.  The only private treatment record associated with the evidentiary record is dated in April 2001, and indicates the Veteran had received prior treatment and surgery in relation to his claimed left ear disability.  There are no VA treatment records associated with the evidentiary record.  On remand, the AOJ should ask the Veteran to identify all private medical providers, and make appropriate efforts to obtain the Veteran's private treatment records.  The AOJ should also obtain all VA treatment records.

Upon VA examination in May 2012, the VA doctor of audiology diagnosed moderately-severe to profound mixed hearing loss in the Veteran's left ear.  She also noted significant tympanosclerosis on the left ear drum, and a visible monomere in the left tympanic membrane.  The VA examiner stated she could not opine whether the Veteran's hearing loss was due to or aggravated by his military service without resorting to speculation because the Veteran's service treatment records were inconsistent and incomplete.  The VA examiner offered no opinion as to the Veteran's left ear disability, claimed as left ear drum damage.

The evidence of record indicates the Veteran may have had a left ear disability and/or left ear hearing loss prior to his military service.  A November 1943 service treatment note stated that the Veteran suffered from unilateral deafness in the left ear, that the Veteran's hearing in his left ear was impaired "for several years," and that a calcium deposit was observed past the Veteran's ear drum.  In his April 1946 claim, the Veteran stated he had "slight trouble" with his left ear since his youth, but that after his service as a radio and then telephone man in the military, he complained of sharp pains in his left ear, particularly in conjunction with high elevation or loud noises.  In a July 1947 statement, the Veteran's father stated that the Veteran had "some trouble" with his ears when he entered service, but that it got worse, and that while overseas the Veteran's military occupational specialty was "changed from Radio to Telephone on account of his damaged ears...."  The Veteran's father also contended that the Veteran "could not stand the heavy guns or high sea level without further damage...."

The June 1943 entrance examination associated with the Veteran's service treatment records reported the Veteran's ears and hearing as normal.  The Veteran's April 1946 separation examination also reported the Veteran's ears and hearing as normal.  As noted above, in October 2012 the Veteran submitted photocopies of some of his service treatment records.  Included was an undated third page of a physical examination report in which "scaring [sic] tympanum left ND" was noted under "Ear, nose, throat abnormalities."  The Veteran's hearing was listed as 15/15 for both ears.

At the October 2014 hearing before the Board, the Veteran testified that as far as he knows, he did not have hearing loss or a diagnosis of an ear condition when he entered service, and that he did not remember any physicians saying he had an ear problem at his service induction.  The Veteran testified he first realized he had a problem with his left ear drum during service, when he began getting recurrent ear infections.  The Veteran further testified that he believes his military occupational specialty as a radio and then telephone man damaged his ears and/or his hearing, as did his service in Iwo Jima including a full night continuously firing a machine gun to keep the enemy at bay, as well as his proximity to an explosion in an ammunitions dump.  The Veteran testified that he has experienced gradual hearing problems, ear infections, and problems with his ear drums since service, and that although he sought treatment after service, those records are no longer available.

As the May 2012 VA examiner did not address whether the Veteran's military service may have aggravated any pre-existing left ear conditions, and did not address the lay evidence of record, to include the Veteran's reports that he has experienced hearing loss and problems with his left ear ever since his military service, the Board finds that on remand, the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain all of the Veteran's service treatment records.  Efforts to obtain these records should be documented in the record.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify all private treatment related to his hearing loss and left ear disability/damage.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include all treatment records from Scott & White since 1980.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For items #1 and #2, the AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should obtain all VA treatment records.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA examination with an appropriate specialist(s) to determine the nature and etiology of the Veteran's left ear hearing loss disability, and left ear disability, claimed as left ear drum damage.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner(s).  The examination report(s) must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner(s) should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ear hearing loss disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's service as a radio operator and telephone operator, as well as his testimony that he continuously fired a machine gun overnight in Iwo Jima in order to suppress the advance of the enemy, and that he was in close proximity to an explosion at an ammunitions dump.  See October 2014 Travel Board hearing testimony; service personnel records.
   
The examiner should also specifically address the Veteran's reports that he sought treatment for hearing difficulties soon after service, although those records are no longer available, and that his hearing has progressively worsened ever since his active duty service.  See October 2014 Travel Board hearing testimony.

b) Did the Veteran's left ear hearing loss disability clearly and unmistakably pre-exist his military service?  If so, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

c) Identify with specificity all left ear disabilities that are currently manifested, or that have been manifested at any time since April 1946.

The examiner should specifically address the notations in the Veteran's records of scarring on the left tympanum, a calcium deposit past the left ear drum, an old perforation of the left tympanic membrane, Eustachian tube dysfunction, a visible monomere in the left tympanic membrane, and significant tympanosclerosis on the left ear drum.  See May 2012 VA audiology examination; April 2001 Dr. J.R.B. treatment note; November 1943 service treatment record; undated physical examination report (associated with Veteran's copies of his service treatment records).

d) For each diagnosis of a separate left ear disability, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left ear disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he began suffering from recurrent ear infections during his active duty service, and that he has continued to easily suffer from such infections since service.  See, e.g., October 2014 Travel Board hearing testimony; see also July 1947 statement from the Veteran's father (Veteran was changed from a radio operator to a telephone man overseas because of his damaged ears).  The examiner should address the Veteran's report that after his service as a radio and then telephone man in the military, he experienced sharp pains in his left ear, particularly in conjunction with high elevation or loud noises.  See April 1946 claim.  

Finally, the examiner should also specifically address the Veteran's contentions that his current left ear disability may be related to his continuously firing a machine gun overnight in Iwo Jima in order to suppress the advance of the enemy, and his close proximity to an explosion at an ammunitions dump.  See id.

e) For each diagnosis of a separate left ear disability, if the examiner believes the disability clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The complete rationale for all opinions should be set forth.  The examiner(s) is/are advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate.

7. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


